DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Allowable Subject Matter
Claims 1-7 are allowed.
Claims 8-14 are allowed.
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Berti (U.S. Patent Application Publication 2019/0158270), discloses exchanging, asset, maintenance, and spare part information via blockchain, predicting failure of an asset on the basis of the parts used in the asset by an owner, dealer, manufacturer, customer, or reseller is disclosed (paragraph 70), discloses that asset history may be updated in a block-chain repository (paragraphs 60-62), and discloses performing updates to asset information (paragraphs 65-66).  However, Berti does not disclose the specifics of the claimed method.  Rose et al. (U.S. Patent Application Publication 2017/0230074) discloses tracking the total charge drained from a battery, and transmitting the information to a device that can determine an expected lifetime of the battery and/or can adjust an operation of the device containing the battery (paragraph 93).  Chappell et al. (U.S. Patent Application Publication 2019/0026685) discloses recording part manufacturing telemetry in the context of a distributed ledger 
The claims have been considered under 35 U.S.C. 101, and are not directed merely to an abstract idea; in particular, they are not directed to commercial interactions as such, although the claimed system may be useful in commerce.
The above statement applies to each of the independent claims, which are parallel to each other, and to their respective dependent claims
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pope et al. (U.S. Patent Application Publication 2005/0248455) disclose a shelf-life monitoring sensor-transponder system.  Kulakowski (U.S. Patent Application Publication 2007/0106897) discloses an RFID authentication system.  Radi (U.S. Patent Application Publication 2008/0128138) discloses a riser lifecycle management system and methods.  Sakata (U.S. Patent Application Publication 2016/0164697) discloses an information provision apparatus and method.  Rose et al. . 
Pope et al. (U.S. Patent 7,495,558) disclose a shelf-life monitoring sensor-transponder system.  Radi (U.S. Patent 8,074,720) discloses a riser lifecycle management system and methods.  Rose et al. (U.S. Patent 9,929,771) disclose low power, centralized data collection.  Rose et al. (U.S. Patent 9,929,772) disclose low power, high resolution automated meter reading and analytics.  Sakata (U.S. Patent 10,158,499) discloses an information provision apparatus and method.  Chappell et al. (U.S. Patent 10,664,797) disclose distributed ledger certification. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	March 19, 2021